Citation Nr: 1300389	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  03-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disability, claimed as avascular necrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the Board in October 2007.  The Board remanded the claim for further development in January 2008.

In a December 2010 decision, the Board denied the Veteran's claim for service connection for a bilateral hip disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, an August 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Partial Remand.  

The Board remanded the claim for additional development in February 2012.  

The Veteran's representative indicated in a December 2012 statement that the Veteran filed claims of entitlement to service connection for a pelvis disability, a back disability, and peripheral neuropathy which are still pending.  Because those issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is again necessary before a decision on the merits of the claim can be reached.

In a December 2012 statement, the Veteran's representative indicated that while some of the Veteran's voluminous service medical records have been associated with the claims file, it appeared that some records remained absent from the claims file.  Specifically, the Veteran's representative stated that periodic physicals and deployment related health paperwork were missing.  The representative further noted that the service medical records themselves indicated that there were problems with the medical records catching up with the Veteran's transfers.  Therefore, an attempt should be made to obtain such records and if no records are obtained, the Veteran should be informed that the records are not available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate agency which may be in possession of the Veteran's service medical records.  If a search yields negative results, issue a formal finding of the unavailability of additional service medical records and inform the Veteran of that fact and allow him the opportunity to provide the records.   

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



